Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT IS SUBJECT TO THE

PROVISIONS OF SECTION 181.78 OF THE MINNESOTA STATUTES

 

THIS AGREEMENT (“Agreement”) is made and entered into effective July 1, 2004
(“Effective Date”), by and between Southwest Casino and Hotel Corp., a Minnesota
corporation (“Employer”), and James B. Druck (“Employee”).  Employee and
Employer are collectively referred to as the “Parties”.

 

BACKGROUND

 

A.                                   Employee has been employed by Employer.

 

B.                                     The Parties wish to state the final
binding terms of Employee’s continued employment by Employer.

 

C.                                     The Parties agree to the terms and
conditions of Employee’s employment by Employer stated in this Agreement.

 

AGREEMENT

 

In consideration of the Background and the Parties’ agreement as to Employee’s
commencement or continuation of employment, the payment of compensation and
other benefits (as defined in this Agreement), the Parties’ mutual agreements
stated in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which the Parties acknowledge, the Parties agree as
follows:

 

Section 1.  Employment Terms and Duties.

 

Section 1.1  Term.  Subject to the provisions of Section 4 of this Agreement
regarding termination, Employer agrees to employ Employee and Employee agrees to
be employed by Employer for an initial term ending July 1, 2006 (the “Initial
Term”), subject to automatic renewal for additional one year terms unless
terminated earlier in accordance with Section 4.

 

Section 1.2  Duties.

 

(a)                                  Employer employs Employee on a full-time
basis as its Chief Executive Officer, or in any other capacity that is
commensurate with Employee’s experience and current position and the Board of
Directors of Employer may, in its sole discretion, designate. Employee will
perform any and all duties as the Board of Directors may reasonably direct.

 

(b)                                 During the term of Employee’s employment by
Employer, Employee will devote Employee’s full attention and energy to the
performance of Employee’s duties to Employer.  Employee will perform Employee’s
duties under the supervision of and will report to an executive committee made
up of the President, the CEO and the Chairman of the Board of Directors (the
“Executive Committee”). If no such Executive Committee exists, Employee will
report to the Board of Directors. Employee warrants and represents to Employer
that Employee has no contractual commitments inconsistent with Employee’s
obligations under this Agreement, and that during the term of this Agreement,
Employee will not render or perform services for any other corporation, firm,
entity or person which

 

1

--------------------------------------------------------------------------------


 

are inconsistent with the provisions of this Agreement and which are not
authorized by Employer. For purposes of this Agreement, Employee and Employer
understand that Employee is permitted to serve on outside Boards of Directors,
provided that such service does not interfere with Employee’s rendition of
services to Employer and does not violate any non-competition or other covenant
in this Agreement.

 

Section 2.  Compensation

 

Section 2.1  Salary.  For all services rendered by Employee, Employee shall
receive (i) an annual salary of $220,000 (the “Salary”) from Employer for the
term of Employee’s employment under this Agreement, subject to annual adjustment
as determined by the compensation committee of the Board of Directors. Employer
will pay the Salary in equal semi-monthly installments in accordance with
Employer’s standard payroll practices. For purposes of this Section 2,
“compensation committee” refers to the Board of Directors of Employer, unless
and until a compensation committee is established.

 

Section 2.2 Bonus. Additional compensation in the form of a bonus, if any, will
be determined on a purely discretionary basis by the compensation committee of
the Board of Directors based upon Employer’s overall performance, Employee’s
individual performance and any other factors the compensation committee deems
appropriate.

 

Section 2.3  Benefits.  During the term of the Employee’s employment under this
Agreement, Employee is entitled to participate in the employee benefits or
benefit plans the Employer’s Board of Directors provides from time to time to
other full-time employees, including, but not limited to, health, disability and
life insurance. Employee’s health, disability and life insurance must be
commensurate with such benefits provided to Employee on the effective date of
this Agreement. In addition, during the term of Employee’s employment under this
Agreement, Employee’s former spouse is entitled to participate in the medical
benefit plan of Employer to the extent legally-permitted by the terms and
conditions of such insurance plans. Notwithstanding the foregoing, Employer may
unilaterally amend or terminate all or any of the Employee’s benefits and those
of his former spouse so long as any amendment or termination applies to each and
every employee of Employer and subject to the terms and conditions of Employer’s
benefit plans and applicable laws.

 

Section 2.4  Reimbursement of Expenses.  Employer will reimburse Employee for
all reasonable and necessary out-of-pocket expenses incurred at the request of
Employer in the performance of Employee’s duties under this Agreement provided
that Employee properly accounts to Employer for all expenses in accordance with
the rules and regulations of the Internal Revenue Service under the Internal
Revenue Code of 1986, as amended (the “Code”), and in accordance with the
standard policies of Employer relating to reimbursement of business expenses. In
addition, Employer will reimburse Employee up to $1,000 per month for expenses
related to Employee’s personal automobile.

 

Section 2.5 Option.  Upon the execution of this Agreement by the Parties,
Employer shall grant Employee a non-qualified option, exercisable for five
years, to purchase 600,000 (pre one-for-two split) shares of Employer’s Common
Stock at an exercise price of $0.50 per share for a total exercise price equal
to $300,000 (the “Option”). The Option will become exercisable immediately as to
200,000 shares with the remaining 400,000 shares becoming exercisable (a) as to
1/24th of the remaining shares on the first day of each of the next 24 Months
and (b) as to 50 percent of any shares not then exercisable, on the date the
State of Missouri approves a law

 

2

--------------------------------------------------------------------------------


 

permitting construction and operation of a casino by Employer at Rockaway Beach,
Missouri or on the date the State of Minnesota approves construction and
operation of a harness-racing track by Employer in the Twin Cities Metropolitan
Area of Minnesota. The provisions of (b) are cumulative such that if both the
Rockaway Beach casino and the harness-racing track are approved, the Option will
be exercisable as to all Option shares. If, Employee’s employment with Employer
terminates for any reason other than for Cause (as defined in Section 4.4) or
voluntary termination under Section 4.1(f), the Option will become exercisable
as to all shares immediately upon termination, except, if Employee’s employment
continues under Section 4.2(c) of this Agreement, the Option will become
exercisable in accordance with this Section 2.5 and will continue in force until
the Option’s termination date.

 

Section 3. Restrictive Covenants.

 

Section 3.1  Confidential Information.  Employee acknowledges that the
confidential information and data obtained by Employee during the course of
Employee’s performance under this Agreement (or Employee’s work for Employer
before the date of this Agreement) concerning the business or affairs of
Employer (the “Confidential Information”) are the property of Employer. 
Employee agrees that Employee will not disclose to any unauthorized persons or
use for Employee’s own account or for the benefit of any third party any
Confidential Information or data without the written consent of the Chief
Executive Officer of Employer during Employee’s employment or for a period of
three years after termination of Employee’s employment. Employee agrees to
deliver to Employer upon termination of Employee’s employment all memoranda,
notes, plans, records, reports and other documentation (and copies of that
documentation) relating to the business of Employer that Employee may then
possess or have under Employee’s control.

 

Section 3.2  Title.  Subject to the provisions of the attached Exhibit B, all
documents, inventions, designs or other tangible property relating in any way to
the business of Employer that are conceived or generated by Employee or come
into Employee’s possession during the Initial Term or any extension of
employment will be automatically assigned to and/or will be and remain the
exclusive property of Employer. Employee agrees to return all such documents and
tangible property including, but not limited to, all records, manuals, books,
blank forms, documents, letters, memoranda, notes, notebooks, reports, data,
financial information and copies of such documents and tangible property, which
are the property of Employer or which relate in any way to the business,
practices or techniques of Employer, and all other property of Employer,
including, but not limited to, all documents that in whole or in part contain
any Confidential Information of Employer that are in the possession or under the
control of Employee, to Employer upon termination of this Agreement, Employee’s
employment, or at any time upon request of Employer.

 

All ideas, designs, graphics, logos, slogans, copies, software, derivative works
and all other materials or intellectual property relating in any way to the
business of Employer created by or on behalf of Employee in the course of
Employee’s employment under this Agreement automatically becomes the property of
and is solely owned by Employer, its successors, assigns, and licensees, in
perpetuity, without reservation. Furthermore, all rights of whatever nature
affixed to such ideas, designs, graphics, logos, slogans, copies, software,
derivative works and other materials or intellectual property relating in any
way to the business of Employer, including, without limitation, any trademark or
service mark rights or copyrights and any

 

3

--------------------------------------------------------------------------------


 

goodwill appurtenant to such rights, any right of publicity, and any rights,
title or interest which may affix under any copyright laws now or hereafter in
force and effect in the United States or any other country or countries,
automatically becomes the property of and is solely owned by Employer, its
successors, assigns and licensees, in perpetuity, without reservation.

 

Section 3.4 Non-Competition Covenant. In consideration of the covenants of the
Employer in this Agreement, the receipt and sufficiency of which Employee
acknowledges, Employee agrees that Employee will not at any time during his
employment with Employer, or for a period of one year after Employee’s last day
of employment with Employer, directly or indirectly own an interest in, join,
operate, control, manage or participate in or be connected as an officer,
employee, agent, independent contractor, consultant, partner, shareholder or
principal, or in any other manner with any Competitor within the Business
Territory. The term “Competitor” includes any Native American management
company, Indian tribe, or any person, firm, sole proprietorship, partnership,
association, limited liability company, corporation or other entity whatsoever
that engages in, or is about to engage in, any aspect of the gaming industry.
The term “Business Territory” includes the area within a 100 mile radius of any
location in which Employer has developed, or is in the process of developing, as
of the date of such termination, more than an insignificant amount of business;
provided, that, the phrase “in the process of developing” includes any business
that is at least the subject of a non-binding letter of intent to which the
applicable person or entity is party.  Notwithstanding anything to the contrary
in this Section 3.4, ownership by Employee, (y) of less than 2 percent of the
outstanding securities of a publicly-held corporation, or (z) as a passive
investment, of capital stock or other securities of any corporation dissimilar
from Employer, will not breach this Section 3.4.

 

Section 3.5 Non-Solicitation Covenant. In consideration of the covenants of the
Employer in this Agreement, the receipt and sufficiency of which Employee
acknowledges, Employee agrees that for a period of one year after termination of
Employee’s employment with the Employer, the Employee will not directly or
indirectly:

 

(a)                                  Hire or solicit, or cause or induce others
to hire or solicit for employment, any employee of the Employer or encourage any
employee (including persons who were employed by Employer within ninety (90)
days before or after Employee’s termination date) to leave the employment of the
Employer.

 

(b)                                 Disparage or defame the Employer or request
or advise any customer, client, prospective client or vendor to curtail or
cancel their business relationship with Employer.

 

Section 3.6  Remedies.  Employee acknowledges that any violation of Section 3 of
this Agreement by Employee would result in immediate and irreparable injury to
Employer for which an award of money damages would not be an adequate remedy.
Employee agrees that employer has the right to obtain equitable relief including
an injunction to enforce specifically the terms of this Agreement, and to obtain
any other legal or equitable remedies that may be available to Employer.

 

Section 3.7  Assignment.  The transfer of Employee from Employer to any
subsidiary, parent or affiliate, or to a successor company that results from any
acquisition, merger or reorganization of Employer will operate as an assignment
to that company of Employer’s rights under this Agreement, provided that
Employee’s position with the new entity must be

 

4

--------------------------------------------------------------------------------


 

commensurate with Employee’s position with Employer immediately before such
transfer and Employer may not transfer Employee without Employee’s prior consent
to any entity that necessitates any relocation of Employee to a location that is
more than 75 miles from Employee’s primary residence. The aforementioned
assignment will not terminate or modify this Agreement, except that the company
to which Employee is transferred will be construed, for the purpose of this
Agreement, as standing in the same place as Employer as of the date of
assignment.  All covenants and agreements under this Agreement will inure to the
benefit of and be enforceable by the successors and assigns of Employer,
including assignees by operation of law.

 

Employee’s performance under this Agreement requires Employee’s personal
services, unique skills and experience and, therefore, may not be assigned or
transferred by Employee nor may Employee delegate Employee’s duties under this
Agreement to another person without the prior written consent of the Board of
Directors of Employer.  Employer retains the exclusive right to withhold consent
for any reason.

 

Section 3.8  Survival.  Except as otherwise provided expressly in this
Agreement, the provisions of this Section 3 will survive (a) the termination of
this Agreement as a result of breach or otherwise, or (b) the termination of
Employee’s employment under this Agreement. However, if Employer breaches
Employer’s obligation to make any payments to Employee under this Agreement, the
provisions of Section 3.4 and 3.5 of this Agreement will not survive a
termination of this Agreement for so long as such breach remains uncured.

 

Section 4. Termination

 

Section 4.1 Grounds for Termination. This Agreement will terminate prior to the
expiration of the Initial Term stated in Section 1.1 or any renewal term if at
any time during the Initial Term or any renewal term:

 

(a)                                  Employer elects to terminate this Agreement
for “Cause” (as defined in Section 4.4 below) and notifies Employee in writing
of such election,

 

(b)                                 Employee becomes “Disabled” (as defined in
Section 4.5 below),

 

(c)                                  Employee dies,

 

(d)                                 Employer elects to terminate this Agreement
for no reason or for any reason other than for “Cause” (as defined in
Section 4.4 below) and notifies Employee in writing of such election,

 

(e)                                  Employee voluntarily terminates his
employment for “Good Reason” (as defined in Section 4.6 below) and notifies
Employer in writing of such election,

 

(f)                                    Employee voluntarily terminates his
employment for no reason or for any reason other than a “Good Reason” (as
defined in Section 4.6 below), or

 

(g)                                 Employee and Employer mutually agree to
terminate this Agreement.

 

Section 4.2 Termination Date and Payment to Employee.

 

(a)                                  If this Agreement is terminated under
subsection (a) or (f) of Section 4.1, termination will be effective immediately
and no further payments of Salary, Bonus or other forms of compensation or
benefits will be due or payable to Employee with respect

 

5

--------------------------------------------------------------------------------


 

to any period after or events occurring after the date of termination, except as
may be required by applicable law, and all vested options may be exercised for
only 30 days.

 

(b)                                 If this Agreement is terminated under
subsection (b) or (c) of Section 4.1, termination will be effective immediately,
except that Employer must pay to Employee’s beneficiaries or estate, in the case
of death, or to Employee, in the case of disability, a termination payment equal
to the Base Salary at the annual rate in effect as of the date of termination
for (i) a period of 90 days or (ii) the remainder of the term of this Agreement,
whichever is less (the “Termination Payment”); provided that the amount of any
Termination Payment will be reduced by the amount of any death or disability
payments payable to the Employee under anydeath or disability insurance coverage
in effect as of the date of termination.

 

(c)                                  If either party elects to terminate this
Agreement under subsections (d) or (e) of Section 4.1, termination will be
effective thirty (30) days after delivery of written notice of termination to
the other party and subject to Employee’s right to elect to continue employment
with Employer under this Agreement on the following terms:

 

(i)                                     Employer will employ Employee for the
minimum number of hours per pay period required for Employee and Employee’s
former spouse to qualify for fullbenefits under Employer’s benefit plans;

 

(ii)                                  Employee will perform those duties
assigned to Employee by the Board of Directors or other member of the Executive
Committee; and

 

(iii)                               In consideration of Employee’s continued
service to Employer and the continuation of Employee’s non-competition and
non-solicitation covenants under Sections 3.4 and 3.5, Employee will be paid
Employee’s base salary at the time of termination for a period of 18 months, and
after 18 months, a salary equal to not less than $25,000 per year (or such other
amount as required to maintain Employee’s eligibility under Employer’s health
insurance plan), and, subject to Section 2.3 of this Agreement, continuation of
all benefits for Employee and Employee’s former spouse provided under Employer’s
health insurance plan; or

 

(d)                                 If this Agreement is terminated under
subsection (g) of Section 4.1, termination will be effective as of the date
agreed upon by the Parties and Employee will be entitled to receive compensation
due to the Employee through the last day of employment or as otherwise agreed
upon by the Parties.

 

Section 4.3 Exercise of Unexpired Stock Options. Except as stated in this
Agreement, the termination of this Agreement, the vesting and exercisability of
stock options or other incentive awards held by the Employee as of the
termination date will be controlled by the terms of the individual agreement or
agreements evidencing such options or other incentive awards.

 

Section 4.4 “Cause” Defined. As used in this Agreement, “Cause” means:

 

(a)                                  conviction of Employee for any fraudulent
or criminal act in connection with Employer’s business;

 

(b)                                 proven malfeasance by Employee in connection
with Employer’s business; or

 

6

--------------------------------------------------------------------------------


 

(c)                                  a final determination by any regulatory
body to which Employer is subject, that Employee’s continued employment with
Employer will result in (i) the disapproval, modification, or non-renewal of any
contract or proposed contract under which the Employer or any of its
subsidiaries has sole or shared authority to develop, license or manage any
gaming operations, wherever located, or (ii) the disapproval, loss,
modification, non-renewal or non-reinstatement of any license, franchise,
approval or consent issued by or sought from any federal, state or tribal
governmental authority with respect to the conduct of any portion of the
business of the Employer or any subsidiary.

 

Section 4.5 “Disabled” Defined.  As used in this Agreement, “Disabled” means any
mental or physical condition that renders Employee unable to perform the
essential functions of his position, with or without reasonable accommodation,
as defined by various state and federal disability laws. Employee is presumed to
have such a disability for the purpose of this Agreement if Employee qualifies
because of illness or incapacity to begin receiving disability income insurance
payments under any long-term disability income insurance policy that Employer
maintains for the benefit of Employee. If there is no long-term disability
policy in effect at the date of Employee’s illness or incapacity, Employee is
presumed to have such a disability for the purpose of this Agreement if Employee
is substantially incapable of performing his duties for a period of more than
twelve (12) consecutive weeks or as may otherwise be required by applicable law.

 

Section 4.6 “Good Reason” Defined. As used in this Agreement, “Good Reason”
means (a) the assignment to Employee of any duties and responsibilities
materially inconsistent with the position that Employee holds as of the date
Employee enters into this Agreement, (b) a material adverse alteration or
diminishment in the nature or status of Employee or the Employee’s duties and
responsibilities or conditions of employment from those in effect as of the date
Employee enters into this Agreement; (c) relocation of the Employee to an office
or site more than 75 miles from the Employee’s primary job location as of the
date Employee enters into this Agreement; (d) after the Initial Term, a
determination by Employee that Employee and Employer would be better served by
Employee assuming fewer responsibilities on behalf of Employer than may be
required under this Agreement; or (e) a change in the organizational structure
of Employer, requiring the Employee to report to person(s) other than the
Executive Committee or the Board of Directors of Employer; provided, that in the
case of clause (a) or (b), Employee has provided Employer with written notice
detailing the reasons why he believes the criteria specified in clause (a) or
(b) have been satisfied and Employer does not resolve such issue to the
reasonable satisfaction of the Employee within 30 days after receipt of such
notice.

 

Section 4.7  Effect of Termination. Notwithstanding termination of this
Agreement, Employee, in consideration of his employment under this Agreement up
to the date of termination, remains bound by the provisions of this Agreement
that relate specifically to periods, activities or obligations existing upon or
subsequent to the termination of Employee’s employment.

 

Section 5. Change in Control.

 

Section 5.1 “Change in Control” Defined. For purposes of this Agreement, “Change
in Control” means:

 

7

--------------------------------------------------------------------------------


 

(a)                                  any merger, acquisition, reorganization or
consolidation of Employer into or with any other entity or entities that results
in the exchange of outstanding shares of Employer for securities or other
consideration issued or paid or caused to be issued or paid by any such entity
or affiliate of such entity under which the shareholders of Employer immediately
prior to the transaction do not own a majority of the outstanding shares of the
surviving corporation immediately after the transaction;

 

(b)                                 any sale, lease, license (on an exclusive
basis), or transfer by Employer of all or substantially all its assets, or an
exclusive license granted by Employer of substantially all of its intellectual
property to a third party, or a liquidation of Employer;

 

(c)                                  any statutory exchange of securities with
another entity (except where Employer is the acquiring entity);

 

(d)                                 the acquisition of ownership by any person
or group of more than 50% of Employer’s outstanding voting stock from existing
shareholders (whether or not approved by Employer’s Board of Directors) after
the date of this Agreement, provided that this subsection (d) will not apply to
the closing of the issuance and sale of Employer’s securities in an underwritten
public offering, the issuance of Employer capital stock under a registration of
its shares under the Securities Act of 1933, as amended, or under a private
placement of Employer capital stock exempt from the registration requirements of
the Securities Act;

 

(e)                                  the “Continuity Directors” (as defined
below) cease to constitute a majority of Employer’s Board of Directors; or

 

(f)                                    any other change of control (except as a
result of one or more venture capital financings or other similar transactions
involving institutional funding) that would be required by the Securities and
Exchange Commission to be reported if Employer were a public company, including
successive series of such transactions.

 

For purposes of this Section 5.1, “Continuity Directors” means any individuals
who are members of Employer’s Board of Directors as of the date of this
Agreement and any individual who subsequently becomes a member of Employer’s
Board of Directors whose election, or nomination for election, by Employer’s
shareholders was approved by a vote of at least a majority of the Continuity
Directors.

 

Section 5.2 Remedies for “Change in Control”.  If, with or without the consent
of Employer, a Change in Control occurs and within nine months after that Change
in Control, either Employer terminates Employee’s employment under
Section 4.1(d) above or Employee terminates his employment under Section 4.1(e)
above, Employee is entitled to exercise Employee’s rights under Section 4.2(c)
of this Agreement and all unexpired stock options held by Employee as of the
termination date will vest immediately, notwithstanding the provisions of any
option agreement between Employee and Employer to the contrary, in accordance
with the provisions of Section 4.3 above.

 

Section 6. Provisions of General Application

 

Section 6.1  Background Checks and Related Information.  Employee acknowledges
that Employer’s gaming business is extensively regulated and, as a result,
various regulatory

 

8

--------------------------------------------------------------------------------


 

bodies may request or require background investigations and background
information regarding Employee. During the term of this Agreement, Employee
agrees to comply with any and all background investigations conducted or
requested from time to time by Employer or any federal, state, tribal or other
regulatory authority. Employee acknowledges and agrees that the provisions of
this Section 5.1 are a material part of this Agreement.

 

Section 6.2  Notices.  All notices, requests and other communications from any
of the Parties to this Agreement to any of the other Parties must be in writing
and, except as otherwise provided in this Agreement, will be considered to have
been duly given or served if sent by certified or registered United States mail,
postage prepaid, return receipt requested, to the respective Parties at the
address stated below or to any other address a Party may designate by notice to
the other Party.

 

As to Employer:

 

Southwest Casino and Hotel Corp.

 

 

2001 Killebrew Drive, Suite 306

 

 

Minneapolis, MN  55425

 

 

 

As to Employee:

 

Mr. James B. Druck

 

 

140 Park Avenue

 

 

Pine, CO 80470

 

Section 6.3 Amendment.  Only a writing signed by both Employer and Employee may
amend this Agreement.

 

Section 6.4  Parties in Interest.  This Agreement is binding upon, and the
benefits and obligations of this Agreement inure to the Parties and their
respective heirs, legal representatives, successors, assigns, transferees or
donees.

 

Section 6.6  Entire Agreement.  The Parties intend this Agreement as the final
and binding expression of their agreement and as the complete and exclusive
statement of its terms.  This Agreement supersedes and revokes all other prior
negotiations, representations and agreements, whether oral or written, regarding
the employment relationship between Employer and Employee.

 

Section 6.7 Enforceability.  If any provision in this Agreement is declared
unenforceable or invalid, that declaration will not impair any other provision
of the Agreement, each of which will be enforced according to their respective
terms.

 

Section 6.8  Construction.  The headings of the paragraphs of this Agreement are
for the purpose of identification only and must not be used for the construction
or interpretation of any portion of this Agreement. Waiver by any Party of any
default, violation or nonperformance under this Agreement will not be deemed a
waiver of that Party’s right to seek legal or equitable relief for any
subsequent violation of the Agreement. As used in this Agreement and where
necessary, the singular includes the plural and vice versa, and masculine,
feminine and neuter expressions are interchangeable.

 

Section 6.9  Applicable Law.  This Agreement was made and entered into in
Minnesota, and the laws of the State of Minnesota govern and apply to this
Agreement and any enforcement, construction or interpretation of this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employer and Employee have knowingly, voluntarily and with
the right to seek independent counsel, executed this Agreement on the date(s)
reflected below with the Effective Date as stated above.

 

DATE:  July 21,  2004

DATE:  July 21, 2004

 

 

EMPLOYEE

SOUTHWEST CASINO AND

 

HOTEL CORP.

 

 

 

 

By

 

 

James B. Druck

 

Thomas E. Fox, President

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE UNDER

MINNESOTA STATUTES 181.78 (Subd. 3)

 

TO:

 

James B. Druck

 

 

 

FROM:

 

Southwest Casino and Hotel Corp. (the “Employer”)

 

You have entered into an Employment Agreement with Employer requiring you, among
other things, to assign or offer to assign your rights in certain inventions to
Employer.  You are hereby notified that the Employment Agreement does not apply
to any invention for which no equipment, supplies, facility or trade secret
information of Employer was used and which was developed entirely on your own
time, and (1) which does not relate (a) directly to the business of Employer, or
(b) to Employer’s actual or demonstrably anticipated research or development; or
(2) which does not result from any work performed by you for Employer.

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

By

 

 

 

Its

 

 

 

I hereby acknowledge receipt of the foregoing notice.

 

 

 

 

 

James B. Druck

 

11

--------------------------------------------------------------------------------